Name: Commission Regulation (EEC) No 3679/87 of 9 December 1987 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  animal product;  foodstuff
 Date Published: nan

 No L 346/ 14 Official Journal of the European Communities 10 . 12. 87 COMMISSION REGULATION (EEC) No 3679/87 of 9 December 1987 amending Regulation (EEC) No 1481 /86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community carried on the markets at Aquila, Grosseto and Forli these markets should be recognized as representative markets ; whereas the weighting coefficients should be altered to take account of the trend of quantities coming into the representative markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 2501 /86 (4), provides that the price recorded on the representative market or markets of each Member State is established using weighting coefficients reflecting the relative impor ­ tance of each category coming onto each market ; Whereas in Belgium , in the light of the volume of tran ­ sactions recorded there , the market at Ciney should be recognized as a representative market ; whereas the weighting coefficients for the representative markets should be altered to take account of the trend in quanti ­ ties coming into these markets ; Whereas in Denmark the places of quotation and the coefficients fixed should be altered to take account of the trend quantities coming into that market ; Whereas in Italy, the representative market at Noci has closed ; whereas in view of the volume of transactions HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 1481 /86, points A, B 1 and H are replaced by those in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 4 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16 . 7 . 1980 , p. i . o OJ No L 79 , 21 . 3 . 1987 , p. 3 . (3) OJ No L 130 , 16 . 5 . 1986 , p. 12 . (4) OJ No L 219, 6 . 8 . 1986, p. 7 . 10 . 12 . 87 Official Journal of the European Communities No L 346/ 15 ANNEX FACTORS ENTERING INTO THE DETERMINATION OF PRICES RECORDED ON THE REPRESENTATIVE MARKETS OF THE COMMUNITY A. BELGIUM 1 . Representative markets : Weighting coefficients Sint-Truiden 50 % Gent 25 % Ciney 25 % 2. Category Weighting coefficient Agneaux extra 100 % B. DENMARK 1 . Representative market : Denmark The price recorded on this market is the weighted average of the prices recorded at the following places of quotation . Weighting coefficient Jutland, Skive 1 5 2 % Vestjyske , RÃ ¸dding 28 0 % FNK, Ã lborg 42,2 % Vest, Holstebro 6 4 % DLK, Ã rhus 8,2 % H. ITALY 1 . Representative markets : Weighting coefficients (a) Roma 25,0 % (b) Other markets : Avellino 6,0 % Firenze 5,0 % Foggia 22,0 % Nuoro 1 9,0 % L'Aquila 11,0% Grosseto 6,0 % Forli 6,0 % 2. Category : Weighting coefficient Agnelli 100 %